Citation Nr: 1818497	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-15 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for recurrent squamous cancer involving the left maxillary sinus region, to include as a result of exposure to herbicide agents.

4.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicide agents.  

5.  Entitlement to service connection for a right foot disorder other than pes planus. 

6.  Entitlement to service connection for a back disorder.  

7.  Entitlement to service connection for arthritis, to include the left knee and any other arthritic joint.  

(The issue of entitlement to an increased rating for bilateral hearing loss was addressed in a separate March 2018 decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1969, including service in the Republic of Vietnam from July 1966 to July 1967.    

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

By correspondence dated February 2018, the Veteran withdrew his request for a hearing.

In a separate decision dated March 2018, the Board granted an increased staged rating for bilateral hearing loss.  

The issues of entitlement to service connection for recurrent squamous cancer involving the left maxillary sinus region, hypertension, a right foot disorder, a back disorder, and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The January 2011 rating decision which granted service connection for bilateral hearing loss is a complete grant of the benefits sought on appeal.

2.  The January 2011 rating decision which granted service connection for tinnitus is a complete grant of the benefits sought on appeal.


CONCLUSIONS OF LAW

1.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 7104 (2012).

2.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for tinnitus.  38 U.S.C. § 7104 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2011 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  This action represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As no further adjudication is required at this time, the claims shall be dismissed.


ORDER

The claim for service connection for bilateral hearing loss, having been rendered moot, is dismissed.

The claim for service connection for tinnitus, having been rendered moot, is dismissed.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These elements are satisfied with regard to recurrent squamous cancer involving the left maxillary sinus region.  Regarding the first element, private medical records indicate treatment for this disorder.  Regarding the second element, the Veteran argues that this disorder is the result of exposure to herbicide agents.  Regarding the third and fourth elements, there is an indication that this cancer could be related to herbicide agent exposure, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

The McLendon elements are also satisfied with regard to hypertension.  Regarding the first element, private medical records dated June 2002 and November 2013 indicate hypertension.  In a September 2014 VA medical record, "Hypertension" is listed as one of the Veteran's "Active problems."  Regarding the second element, the Veteran argues that hypertension is the result of service in Vietnam, which would include exposure to herbicide agents.  Regarding the third and fourth elements, there is an indication that hypertension could be related to herbicide agent exposure, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

The McLendon elements are also satisfied with regard to a right foot disorder.  Regarding the first element, VA medical records dated April 2011 and August 2011 indicate foot pain and contain a diagnosis of plantar fasciitis.  A June 2011 VA medical record describes the use of an insole and foot pain "over the mid metatarsals."  Regarding the second element, in a May 2011 lay statement (received 5/13/11) the Veteran states that he experienced in-service foot pain after wearing Army boots.  Regarding the third and fourth elements, there is an indication that a right foot disorder could be related to service, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

The Veteran's May 2011 statement about in-service foot pain was made as part of a then-pending claim of entitlement to service connection for pes planus.  That claim was denied in December 2012 opinion.  The Veteran did not file a notice of disagreement for the denial of entitlement to service connection for pes planus.  See January 2013 notice of disagreement.  Since the pes planus denial was not appealed, the Board will not at this time take jurisdiction over that claim.  

The McLendon elements are also satisfied with regard to a back disorder.  Regarding the first element, in a January 2012 VA medical record, the Veteran indicates "discomfort to lower back when first getting out of bed in the morning."  A June 2002 private medical record also indicates "pain to low back."  Regarding the second element, in a May 2011 lay statement (received 5/13/11), the Veteran notes that pain started while exercising during basic training.  Regarding the third and fourth elements, there is an indication that a back disorder could be related to service, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

The McLendon elements are also satisfied with regard to arthritis, to include left knee arthritis.  Regarding the first element, a July 2000 private medical record (received 1/11/2010, page 12 of 22) indicates "OA Lt knee," which suggests a diagnosis of left knee osteoarthritis.  VA medical records dated May 2017, August 2016, and November 2010 indicate no past history of arthritis.  Nevertheless, the July 2000 evidence of left knee osteoarthritis is sufficient to satisfy the first McLendon element.  

Regarding the second McLendon element, in a May 2011 lay statement (received 5/13/11), the Veteran states that he experienced pain while exercising during basic training.  Regarding the third and fourth elements, there is an indication that an arthritis-related disorder could be the result of service, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

In a February 2013 private medical record, the Veteran states that "he served in the military in Vietnam in helicopter maintenance for a period of 3 years and was not exposed to combat action."  In other records he discusses performing guard duty.  He does not directly allege any combat-related injuries.  

In a September 2009 application for pension benefits, the Veteran states that he is in receipt of Social Security benefits.  The RO should attempt to obtain any records that the SSA has in its possession.

VA treatment records to March 12, 2018, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 13, 2018, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Social Security Administration records pertinent to the Veteran's claim for Social Security benefits and the medical records relied upon concerning that claim.  If no records are available, the claims folder must indicate this fact.

2. After a response has been provided by the Social Security Administration, associate with the claims folder all records of the Veteran's VA treatment from March 13, 2018, to the present.  If no records are available, the claims folder must indicate this fact.  

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed recurrent squamous cancer involving the left maxillary sinus region.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed recurrent squamous cancer involving the left maxillary sinus region; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed recurrent squamous cancer involving the left maxillary sinus region was incurred in the Veteran's service, including but not limited to as a result of exposure to herbicide agents.

In reaching these opinions, the examiner should consider the "Sinonasal Carcinomas" journal article submitted by the Veteran (received 7/1/13).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current hypertension disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions.  

a. Whether the Veteran has any current or previously-diagnosed hypertension; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hypertension was incurred in the Veteran's service, including but not limited to as a result of exposure to Agent Orange.  

In reaching these opinions, the examiner should consider the National Academy of Sciences Institute of Medicine study suggesting that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-27 (Aug. 10, 2012).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed right foot disorder other than pes planus.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions: 

a. Whether the Veteran has any current or previously-diagnosed right foot disorder other than pes planus; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right foot disorder other than pes planus was incurred in the Veteran's service, including but not limited to as a result of wearing Army boots.

In reaching these opinions, the examiner should consider the Veteran's May 2011 lay statement (received 5/13/11) describing in-service foot pain.  For purposes of these opinions, the examiner is to assume that the Veteran's testimony about in-service foot pain and post-service foot pain is credible.  The examiner should also consider the VA medical records dated April 2011 and August 2011 that indicate foot pain and contain a diagnosis of plantar fasciitis.  The examiner should also consider the June 2011 VA medical record indicating right foot pain "over the mid metatarsals."

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

6. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed back disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed back disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed back disorder was incurred in the Veteran's service, including but not limited to as a result of exercising during basic training.

In reaching these opinions, the examiner should consider the Veteran's May 2011 lay statement (received 5/13/11) describing in-service back pain.  For purposes of these opinions, the examiner is to assume that the Veteran's testimony about in-service back pain is credible.   

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

7. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed arthritis in the left knee or any other joint related to service.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions: 

a. Whether the Veteran has any current or previously-diagnosed arthritis in the left knee or any other joint; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed arthritis in the left knee or any other joint was incurred in the Veteran's service, including but not limited to as a result of wearing Army boots or exercising.

In reaching these opinions, the examiner should consider the Veteran's May 2011 lay statement (received 5/13/11) describing in-service pain related to exercising and wearing Army boots.  For purposes of these opinions, the examiner is to assume that the Veteran's testimony about in-service pain is credible.  The examiner should also consider the July 2000 private medical record (received 1/11/2010, page 12 of 22) suggesting left knee osteoarthritis.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

8. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


